Citation Nr: 0313147	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-08 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia patella, left knee.

2.  Entitlement to a compensable evaluation for residuals, 
bilateral mandibular injuries, with slight chin scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from March 1988 to December 
1989.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his June 2002 substantive appeal, the veteran requested a 
hearing before the Board in Washington, D.C.  However, the 
claims file thereafter contains an August 2002 signed 
statement from the veteran in which he indicated that he 
would not attend a hearing that had been scheduled for him 
before the Board in Washington, D.C., without any indication 
that he still desired a hearing before the Board.  Therefore, 
the Board finds that further action to afford the veteran 
with his requested hearing is not necessary. 


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which the Department of Veterans Affairs (VA)'s duty to 
notify and assist claimants applies, and how that duty is to 
be discharged.  See Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  
The new statute also revised the former section 5107(a) of 
title 38, United States Code, eliminating the requirement 
that a claimant must come forward first with evidence to 
well-ground a claim before the Secretary of VA is obligated 
to assist the claimant in developing the facts pertinent to a 
claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the issue on appeal, the Board determined that the veteran 
needed to be advised further as to the laws and regulations 
pertinent to the veteran's claims, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
transmitted a letter to the veteran in March 2003, advising 
him of this information, and affording him an opportunity to 
respond within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the regional 
office (RO)) for initial consideration of the evidence and 
without having to obtain the appellant's waiver.  The Federal 
Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) was 
invalid because, in providing only 30 days for an appellant 
to respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103 (West 2002), of a 
one-year period in which to respond to such a request.  
Therefore, it is apparent that the Board must remand the 
veteran's claims to the RO for a review concerning whether 
all necessary VCAA notice and development has been 
appropriately conducted, including whether all evidence 
needed to consider the claims has been obtained, and for the 
issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the statement of the 
case issued in May 2002.  

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for the 
veteran's claim, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this claim is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claims.  As 
necessary, this action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the claim, 
and the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to the claim per Quartuccio.  The 
veteran and his representative should be 
afforded the appropriate period of time 
for response to all written notice as 
required by VA law.     

2.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and/or his representative.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




